DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 19, claim 19 recites that the cover has a form that is “substantially similar” to the shape the memorial marker.  The term “substantially similar” is a relative term which renders the claim indefinite. The term “substantially similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What is a sufficient degree of similarity to be “substantially similar” to one of ordinary skill may not be, and probably is not, the same as another of ordinary skill.  Thus, it is unclear as to what degree of similarity constitutes “substantially similar.”  For the purposes of this examination, any degree of similarity will be interpreted as sufficient.  
Claim 20 is rejected as being dependent on a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 13 and 19-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hunter (US 7,181,815).
Re claim 1, Hunter discloses a memorial marker protection device (10) comprising: 
a cover (40) sized and configured to fit over a memorial marker (Col 1 lines 31-32), wherein the cover (40) comprises a front wall (the wall below 44), a back wall (the wall behind 44), a pair of side walls (side walls to the sides of 44), a top wall (wall upon which 44 is on), and an open bottom (below 10), and further wherein at least one of the front, back, side and top walls have a transparent portion (44).
Re claim 8, Hunter discloses the memorial marker protection device as recited in claim 1, wherein at least one of the front, back, pair of side and top walls (top of 10) is provided with an indicia (42).
Re claim 13, Hunter discloses the memorial marker protection device as recited in claim 1, wherein the memorial marker (Col 1 lines 31-32) is one of a headstone (Col 1 lines 31-32), a tombstone, a gravestone, a historical marker, a statute or a statuary.
Re claim 19, Hunter discloses a combination memorial marker (Col 1 lines 31-32) and cover (10) comprising: 
a memorial marker (Col 1 lines 31-32) having a shape (any shape, particularly that of the portion of 10 proximate 44); 
a cover (10) having a form that is substantially similar to (Fig. 2 at the left side of 10, as this portion covers a headstone) the shape of the memorial marker (Col 1 lines 31-32), wherein the cover (10) is comprised of a top (top of 10), a plurality of walls (walls surrounding 10 at the portion proximate 44 which covers the headstone) defining an interior (interior to the portion proximate 44) for receipt of the memorial marker (Col 1 lines 31-32), and a rigid frame (12); and 
an indicia (42) that is applied to a portion of at least one of the plurality of walls (of 10), wherein the cover (10) is further comprised of a viewing panel (44).
Re claim 20, Hunter discloses the combination memorial marker as recited in claim 19, wherein the memorial marker (Col 1 lines 31-32) is selected from a group including a headstone (Col 1 lines 31-32), a tombstone, a gravestone, a historical marker, a statute or a statuary.

Claim(s) 1-7, 10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Charles (US 2006/0283493).
Re claim 1, Charles discloses a memorial marker protection device (10, as the language does not positively require a memorial marker and only a protection device capable of protecting a memorial marker) comprising: 
a cover (46) sized and configured to fit over a memorial marker (46 is capable of fitting over a memorial marker), wherein the cover (46) comprises a front wall (wall on which 54 resides), a back wall (rear wall of 10), a pair of side walls (side walls to the sides of 10), a top wall (48), and an open bottom (bottom of 10 and/or below 10), and further wherein at least one of the front, back, side and top walls have a transparent portion (48, [0021]).
Re claim 2, Charles discloses the memorial marker protection device as recited in claim 1, wherein the cover (46) is supported by a frame (12).
Re claim 3, Charles discloses the memorial marker protection device as recited in claim 2, wherein the frame (12) comprises a plurality of tubular elements (18, 20, Fig. 7) positioned at intersections of the front (front of 10), back (back of 10), paid of side (sides of 10) and top walls (48).
Re claim 4, Charles discloses the memorial marker protection device as recited in claim 3, wherein the frame (12) includes a plurality of frame connectors (24) sized and configured to an end portion (22, 30) of each of the plurality of tubular elements (18, 20) to hold the frame (12) in a shaped configuration (Fig. 1).
Re claim 5, Charles discloses the memorial marker protection device as recited in claim 4, wherein the shaped configuration (Fig. 1) is a geometric shape (Fig. 1).
Re claim 6, Charles discloses the memorial marker protection device as recited in claim 5, wherein the geometric shape (Fig. 1) is a square or a rectangle (when viewed from below).
Re claim 7, Charles discloses the memorial marker protection device as recited in claim 6, wherein at least one of the front (sides of 10, 50), back, pair of side and top walls is opaque ([0021]).
Re claim 10, Charles discloses the memorial marker protection device as recited in claim 2, wherein the frame (12) further comprises a support (36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles (US 2006/0283493) in view of McInerney (US 2018/0290069).
Re claim 8, Charles discloses the memorial marker protection device as recited in claim 1, but fails to disclose wherein at least one of the front, back, pair of side and top walls is provided with an indicia.
However, McInerney discloses wherein at least one of the front (front wall of 23), back (rear wall of 23), pair of side (side walls of 23) and top walls (10) is provided with an indicia (750).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the memorial marker protection device of Charles wherein at least one of the front, back, pair of side and top walls is provided with an indicia as disclosed by McInerney in order to convey information to a bystander or potential device user.  
Re claim 9, Charles as modified discloses the memorial marker protection device as recited in claim 8, McInerney discloses wherein the indicia comprises two or more of a lyric, a combination of words, an images, a photograph, a poem, a prayer, a symbol, a chart, a map, a graphic, and a combination thereof ([0132], claim 13).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 7,181,815).
Re claim 9, Hunter discloses the memorial marker protection device as recited in claim 8, wherein the indicia (42) comprises one of a lyric, a combination of words, an images , a photograph, a poem, a prayer, a symbol, a chart, a map, a graphic, and a combination thereof (42), but fails to disclose two or more of the indicia.
However, it would have been obvious one having ordinary skill in the art before the effective filing date of the claimed invention to modify the memorial marker protection device of Hunter wherein the one indicia consists of two or more indicia in order to provide additional information to a bystander.  In addition, it has been held that the duplication of parts is considered within the level of ordinary skill in the art absent production of a new or unexpected result.  In re Harza, 274 F.2d 669.

	
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles (US 2006/0283493) in view of Windham (US 6,840,254).
Re claim 11, Charles discloses the memorial marker protection device as recited in claim 1, but fails to disclose wherein the frame is constructed from one of a plastic, a PVC, a wood, a stainless steel, a cast iron, and an aluminum.
However, Windham discloses wherein the frame (1-3) is constructed from one of a plastic, a PVC (Col 3 lines 22-26), a wood, a stainless steel, a cast iron, and an aluminum.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the memorial marker protection device of Charles wherein the frame is constructed from one of a plastic, a PVC, a wood, a stainless steel, a cast iron, and an aluminum as disclosed by Windham in order to provide a lightweight, inexpensive, readily available and easily formable material, as these are all very well-known benefits of using PVC.    

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles (US 2006/0283493) in view of Beavers (US 4,285,354).
Re claim 12, Charles discloses the memorial marker protection device as recited in claim 1, but fails to disclose wherein the cover includes a roll up portion.
However, Beavers discloses wherein the cover (12) includes a roll up portion (Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the memorial marker protection device of Charles wherein the cover includes a roll up portion as disclosed by Beavers in order to provide greater or larger access to the interior, as the rollup portion of Beavers is greater than the door of Charles.    

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 7,181,815) in view of Altman (US 7,716,878).
Re claim 14, Hunter discloses a headstone cover (10) comprising: 
a frame (12) having a plurality of tubular elements (Col 2 line 35) that form a shaped configuration (Fig. 1-2)
a cover (40) disposed over the frame (12), wherein the cover (40) is comprised of at least one transparent side (44), and further wherein the frame (12) is further comprised of a plurality of supports (36) attached to the frame (12), but fails to disclose at least one opaque side.  
	However, Altman discloses at least one opaque side (Col 3 line 5).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the a headstone cover of Hunter with at least one opaque side as disclosed by Altman in order to reduce visibility therein, or to better protect against the elements including sunlight.
Re claim 15, Hunter discloses the headstone cover as recited in claim 14, wherein at least side (top of 10) of the cover (40) is provided with an indicia (42).
Re claim 16, Hunter discloses the memorial marker protection device as recited in claim 15, wherein the indicia (42) comprises at least one of a lyric, a combination of words, an images, a photograph, a poem, a prayer, a symbol, a chart, a map, a graphic, and a combination thereof (42).
Re claim 17, Hunter discloses the memorial marker protection device as recited in claim 15, wherein the frame (12) is constructed from one of a plastic (Col 2 line 35), a PVC, a wood, a stainless steel, a cast iron, and an aluminum.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunter (US 7,181,815) in view of Altman (US 7,716,878) and Leyden (US 2011/0219709).
Re claim 18, Hunter discloses as modified discloses the headstone cover as recited in claim 15, but fails to disclose wherein the cover is a waterproof canvas material.	
However, Leyden discloses wherein the cover is a waterproof (Claim 4) canvas material (Altman: Col 3 line 5-9). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the a headstone cover of Hunter wherein the cover is a waterproof canvas material as disclosed by Altman in order to extend the life of the cover by utilizing weather resistant materials.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635